Citation Nr: 1033805	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-38 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.

2.	Entitlement to nonservice-connected death pension.

3.	Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and J.C., her sister


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had service as a Recognized Guerilla from January 
1943 to          March 1945, and with the Philippine Commonwealth 
Army in furtherance of        the U. S. Armed Forces from March 
1945 to September 1945. The individual bringing this case is the 
appellant's daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from    a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, denying entitlement to the benefits 
sought. 

In April 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge, a transcript of which is of 
record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted that basis of the prior 
determination and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims. Moreover,        
neither the appellant nor her representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) or identified any 
prejudice in the conduct of the Board hearing. By contrast, the 
hearing focused on the elements necessary to substantiate the 
claims and the appellant, through her testimony, demonstrated 
that she had actual knowledge of the elements necessary to 
substantiate her claims for benefits. As such, the Board finds 
that, consistent with Bryant, the VLJ complied with            
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate the claims based on the current record.


FINDINGS OF FACT

1.	A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death.

2.	Based upon the Veteran's service as a Recognized Guerilla, 
followed by service in the Philippine Commonwealth Army in 
support of the U. S. Armed Forces,    there is no basis under the 
law for establishing basic eligibility for nonservice-connected 
pension benefits. 

3.	At the time of his death the Veteran had no pending claims for 
VA disability benefits nor were there any unpaid monetary 
benefits to which he was entitled.





CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for the cause 
of the Veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2009). 

2.	The criteria for basic eligibility for nonservice-connected 
death pension benefits are not met. 38 U.S.C.A. §§ 101, 1521 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.40 (2009). 

3.	The criteria for entitlement to accrued benefits are not met. 
38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

On the issue of service connection for the cause of the Veteran's 
death, through VCAA notice correspondence dated from September 
2009, the RO notified the appellant as to each element of 
satisfactory notice set forth under 38 U.S.C.A.            § 
5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the appellant to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

As an additional notice requirement, the Court issued a decision 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which set forth a 
new standard as to          notice under the VCAA pertaining to a 
claim for Dependency and Indemnity Compensation (DIC) benefits 
under 38 U.S.C.A. § 1310 (where premised upon service- connected 
or compensable disability). Generally, the notice provided must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service- connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. The above criteria were all met through the 
notice correspondence provided to            the appellant. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
September 2009 VCAA notice followed issuance of the September 
2007 RO rating decision on appeal, and thus did not comport with 
the definition of timely notice. However,    the appellant has 
had an opportunity to respond to this VCAA notice letter in 
advance of the December 2009 Supplemental Statement of the Case 
(SSOC) readjudicating her claim. There is no objective indication 
of any further relevant information or evidence that must be 
associated with the record. The appellant has therefore had the 
full opportunity to participate in the adjudication of the 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

Meanwhile, regarding claims for nonservice-connected pension and 
accrued benefits, these claims are being resolved on the basis 
that the legal criteria for basic eligibility for either benefit 
has clearly not been met. There is no factual issue to resolve, 
or further factual case development which would be helpful in 
deciding these issues. Where the outcome of a case is governed by 
applicable law, without need for further factual inquiry, the 
VCAA has been held inapplicable. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).

The RO has also taken appropriate action to comply with the duty 
to assist the appellant in this case. There is no indication of 
further medical evidence to obtain  in connection with the claim 
for service connection for the cause of the 
Veteran's death, or other action necessary to supplement the 
record. In support of her claims, the appellant testified at a 
Travel Board hearing before the undersigned. The record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, 
no further action is necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to death. 38 U.S.C.A. § 
1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312(a) (2009). This 
determination will be made by exercising sound judgment, without 
recourse to speculation, after a careful analysis of all the 
facts and circumstances surrounding the death, including, 
particularly, autopsy reports. Id. A service-connected disability 
will be considered the principal cause of death when the 
disability singly or jointly with some other condition was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). A contributory cause of 
death is inherently one not related to the principal cause. In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown there was a causal connection. 38 C.F.R.                  
§ 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 
168-69 (1992) (addressing requirements for consideration of 
disabilities attributable to service     as contributory, as well 
as direct cause of death in dependency and indemnity compensation 
(DIC) claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

The Veteran's death certificate establishes that he died in May 
2007 due to the immediate cause of end stage renal disease. The 
antecedent cause of death was listed as obstructive uropathy 
benign prostatic hyperplasia with urinary retention. 
There are records of hospitalization for two months preceding the 
date of                 the Veteran's death which refer to the 
presence of the conditions of distended bladder and chronic renal 
disease. 

The Veteran's service treatment records (STRs) include an August 
1945 military separation examination upon which there are no 
defects or abnormalities noted. 

Apart from the above-mentioned medical records, there is no 
further source of medical evidence for review and consideration 
in this case. 

In reviewing the current record, the Board finds that service 
connection for the cause of the Veteran's death has not been 
established. Preliminarily, the Veteran  did not have any 
service-connected disabilities during his lifetime. Therefore, 
there is no line of inquiry necessary as to whether the 
conditions that led his to death are attributable in any form to 
a service-connected disability. It must otherwise be shown that 
the cause of the Veteran's death itself had an etiological 
relationship to an incident of his military service. Given the 
evidence as it stands, the requisite causal relationship to 
service has not been demonstrated. The only medical evidence for 
review in this case shows treatment beginning in March 2007, but 
no earlier. Medical records of treatment for bladder and kidney 
problems during military service, and even in the intervening 
years since service would assist in establishing a causal 
relationship between the Veteran's death and service, but no such 
evidence is on file. Unfortunately, there also is no likelihood 
of outstanding treatment records from any other physician that 
would help to show the Veteran had kidney and/or bladder 
symptomatology during service, or soon thereafter, as a potential 
avenue to further develop the record.

Essentially, there is no medical grounds upon which to associate 
the conditions that led to the Veteran's death with his military 
service, including any continuous treatment history since service 
for either bladder or kidney disease. The Board has duly 
considered the testimony of the appellant's sister that she 
recalled the Veteran having taken homeopathic remedies for 
urinary problems several years previously, findings as to which 
she is competent to assert. That notwithstanding, this 
description of relevant symptomatology is of an event more than a 
decade since   the Veteran's military service, so it cannot be 
determined whether the illness for which he sought out treatment 
had any causal connection to service. 

The existing competent evidence therefore does not prove, or tend 
to show that    medical conditions underlying the Veteran's death 
originated during service.          Nor does a VA medical opinion 
regarding the cause of the Veteran's death appear necessary in 
this instance, given that there is little competent medical basis 
indicating or suggesting that the illnesses that led to his death 
had any connection to military service. See DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008)             (38 U.S.C.A. § 
5103A(a) does not always require the VA Secretary to assist the 
claimant in obtaining a medical opinion or examination, but only 
where deemed necessary to decide a claim involving service 
connection for cause of death).

Beyond what is observed above, there is no other potential theory 
of entitlement supporting service connection for the cause of the 
Veteran's death. While the Board is sympathetic to the 
appellant's contentions in this case, there must be competent and 
probative evidence establishing that the cause of the Veteran's 
death is service-related. Furthermore, since the appellant and 
her sister are both laypersons, their unsubstantiated opinion 
cannot alone establish this claim, as the matter of the cause of 
the Veteran's death is a complex medical question not within the 
purview of    lay observation. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the Board is denying the claim for service 
connection for the cause of the Veteran's death. The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   

Nonservice-connected Death Pension

Pension is a benefit payable by VA to veterans of a period of war 
who meet the service requirements prescribed in 38 U.S.C.A. 
1521(j) because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2009);          
38 C.F.R. § 3.3(b)(4) (2009). A veteran meets the necessary 
service requirements   if he served in active military, naval, or 
air service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service-
connected disability; (3) for a period of 90 consecutive days or 
more and such period began or ended during a period of war; or 
(4) for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A.             § 1521(j); 38 C.F.R. § 3.3(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.          38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1. 
 
Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits. All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive (i.e., "New" Philippine Scouts), 
were made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during that 
period. This paragraph does not apply to officers who were 
commissioned in connection with the administration of Public Law 
No. 190.          38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits. Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c),  and (d).  

Where a claim is based upon Philippine service, active service 
will be the period certified by the service department. 38 C.F.R. 
§ 3.41(a). When there is a question  as to whether qualifying 
service is verified or adequately documented, VA shall request 
verification of service from the service department. 38 C.F.R. § 
3.203(c). 
The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

In this case, there is no material dispute that the Veteran had 
service as a Recognized Guerilla from January 1943 to March 1945, 
and with the Philippine Commonwealth Army in support of the U. S. 
Armed Forces from March 1945 to September 1945. Under applicable 
law this type of service cannot qualify for the receipt of 
nonservice-connected pension benefits. See 38 C.F.R. §§ 3.40 (c), 
(d).  
There is documentation from the Department of the Army which 
verifies the nature and circumstances of the Veteran's service. 
The appellant has not taken issue with or disputed the validity 
of the above findings, nor is there any basis in the 
documentation of the Veteran's service to the contrary. 
Therefore, there is no legal basis to establish entitlement to 
nonservice-connected death pension.  

Accordingly, the preliminary requirement of qualifying Philippine 
service under          38 C.F.R. § 3.40 to warrant pension 
entitlement has not been met. Where, as here, the law and not the 
evidence is dispositive, the claim should be denied because of 
the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Accrued Benefits

The applicable law provides that, upon the death of a veteran, 
his lawful surviving spouse shall be paid periodic monetary 
benefits to which he was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid for a period not more 
than two-years prior to the last date of entitlement. See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

An amendment to 38 U.S.C.A. § 5121 removed the two-year 
restriction upon payment of accrued benefits, providing that a 
claimant may recover the full amount due prior to the date of the 
veteran's death. This amendment, however, applies only to deaths 
occurring on or after the date of enactment, which was December 
16, 2003. See The Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 104, 117 Stat. 2651 (Dec. 16, 2003). Since in this case 
the Veteran died prior to the date of enactment, the revised 
provision is not applicable. 
 
An application for accrued benefits must be filed within one-year 
after the date of the veteran's death. 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c). See also Smith v. Brown, 10 Vet. App. 330, 
333 (1997). 
 
A claim for death pension or dependency and indemnity 
compensation by a surviving spouse shall include a claim for any 
accrued benefits. 38 C.F.R.                § 3.1000(c); see also 
38 C.F.R. § 3.152(b). 

Based upon its review of the file, the Board cannot conclude that 
there is a justification upon which to establish entitlement to 
accrued benefits. The record indicates that the appellant filed a 
claim for death benefits within one-year of the Veteran's death, 
and thus her claim for accrued benefits may be deemed timely. 
This notwithstanding, on the merits of the claim, there is no 
indication of any decision rendered in the two years preceding 
the Veteran's death establishing entitlement to an unpaid 
monetary benefit. 

There likewise is no other indication of an ascertainable claim 
for VA benefits that had been unadjudicated, or similar claim 
that may be interpreted to arise upon review of the evidence on 
file. During the Veteran's lifetime, a May 1992 RO rating 
decision denied several claims for service-connected disability 
compensation. Subsequently, in September 1997 correspondence the 
Veteran expressed disagreement with the prior RO rating decision. 
The RO by its February 1998  correspondence informed the Veteran 
that he had to submit "new and material" evidence to reopen his 
claims. No response from the Veteran was forthcoming. Thus, even 
interpreting the Veteran's September 1997 letter as a petition to 
reopen his previously denied claims, a new type of claim in and 
of itself, his nonresponse to the RO's February 1998 follow-up 
correspondence within one year meant that he had legally 
abandoned his petition to reopen. See 38 C.F.R. § 3.158(a) (where 
evidence requested in connection with an original claim, a claim 
for increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after the 
date of request, the claim will be considered abandoned).
Essentially then, no claims were pending at the time of the 
Veteran's death. Consequently, a claim for accrued benefits 
cannot be substantiated. 

For these reasons, the claim on appeal for accrued benefits is 
being denied. 


ORDER

Service connection for the cause of the Veteran's death is 
denied. 

The claim for nonservice-connected death pension is denied. 

The claim for accrued benefits is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


